Exhibit 99.1 Sent via Electronic Delivery to: ravi.brar@ecotality.com ; mfelli@ecotality.com Martin T. Felli, Esq. General Counsel Ecotality, Inc. One Montgomery Street, Suite 2525 San Francisco, CA Re: Ecotality, Inc. (the Company) Nasdaq Security: Common Stock Nasdaq Symbol: ECTY Dear Mr. Felli: On May 10, 2012, Staff notified the Company that its common stock failed to maintain a minimum bid price of $1.00 over the previous 30 consecutive business days as required by the Listing Rules of The Nasdaq Stock Market. Since then, Staff has determined that for the last 10 consecutive business days, from April 16, 2013 to April 29, 2013, the closing bid price of the Companys common stock has been at $1.00 per share or greater. Accordingly, the Company has regained compliance with Listing Rule 5550(a)(2) and this matter is now closed. If you have any questions, please contact Matt Page, Listing Analyst, at +1 Sincerely, /s/ Randy Genau Randy Genau Director Nasdaq Listing Qualifications
